       Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 1 of 9 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERTO GONZALEZ,                   )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Civil Case No.:
                                    )
COMBINED METALS OF CHICAGO, )
LLC.                                )
                                    )
      Defendant.                    )
____________________________________/

             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, Roberto Gonzalez (“Plaintiff” or “Gonzalez”), and files his

Complaint against Defendant, Combined Metals of Chicago, LLC (“Defendant” or “CMC”), and

in support states the following:

                                   NATURE OF THE CLAIMS

       1.      This is an action for monetary damages pursuant to Title I of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”) and the Illinois Human

Rights Act, 775 ILCS 5/1-101, et seq. (“IHRA”) to redress Defendant’s unlawful employment

practices against Plaintiff including Defendant’s unlawful discrimination and harassment against

Plaintiff due to his disability leading to his unlawful termination.


                                   JURISDICTION AND VENUE

       2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the ADA.




                                                  1
       Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 2 of 9 PageID #:2




       3.      This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law pursuant to 28 U.S.C. §1367(a).

       4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                          THE PARTIES

       5.      Plaintiff, Gonzalez, is a citizen of the United States and is and was at all times

material a resident of the State of Illinois, residing in Cook County, Illinois.

       6.      Defendant, CMC is a Domestic Limited Liability Company with its principal place

of business in Hampshire, Illinois.

       7.      Defendant does business in this Judicial District and Plaintiff worked for Defendant

at 2401 Grant Ave, Bellwood, Illinois 60104.

       8.      Defendant is an employer as defined by the laws under which this action is brought

and employs the requisite number of employees.

                               PROCEDURAL REQUIREMENTS

       9.      Plaintiff has complied with all statutory prerequisites to filing this action.

       10.     On or about April 20, 2020 Plaintiff dual-filed a claim with Illinois Department of

Human Rights (“IDHR”) and the Equal Employment Opportunity Commission (EEOC”)

satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on disability and retaliation.

       11.     Plaintiff’s EEOC charge was filed within three hundred (300) days after the

unlawful employment practices occurred.

       12.     The EEOC issued to Plaintiff two Notices of Right to Sue, upon request. One on

February 8, 2021 and one on February 17, 2021.



                                                      2
        Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 3 of 9 PageID #:3




        13.     This complaint was filed within ninety (90) days Plaintiff’s receipt of the EEOC’s

February 8, 2021 Notice of Right to Sue.

                                   FACTUAL ALLEGATIONS

        14.     Plaintiff was employed by Defendant in a full-time capacity beginning in August

2019.

        15.     On approximately September 23, 2019, Plaintiff suffered a heart attack and was

diagnosed with his disability.

        16.     Plaintiff was disabled because he suffered from a physical condition that

substantially limited his major life function of proper cardiac function.

        17.     At all times material, Plaintiff was a qualified individual because he was able to

perform the essential functions of his job with or without reasonable accommodations.

        18.     Plaintiff was a qualified individual with a disability within the meaning of the ADA.

Plaintiff has an actual disability, has a record of being disabled, and/or is perceived as being

disabled by Defendant.

        19.     Plaintiff immediately notified Defendant about his disability and required the

reasonable accommodation of a brief medical leave.

        20.     Following his medical leave, Plaintiff returned to work on November 4, 2019.

        21.     Upon Plaintiff’s return, Ray Smidl (Maintenance Lead) began harassing Plaintiff

due to Plaintiff’s disability, such as repeatedly telling Plaintiff that he (Plaintiff) was replaceable.

        22.     On or about February 9, 2020, Plaintiff experienced a flare in his disability and was

hospitalized. The doctor informed Plaintiff that Plaintiff needed surgery to have two stents placed

in his heart.




                                                   3
       Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 4 of 9 PageID #:4




       23.     Plaintiff informed Defendant about his flare and hospitalization and that his surgery

was scheduled for February 22, 2020.

       24.     On or about February 13, 2020, Plaintiff informed Defendant and that he had a

follow up appointment on February 26, 2020 and an anticipated return date of February 27, 2020.

       25.     Suddenly, on February 21, 2020 – one day before Plaintiff’s scheduled surgery,

Defendant terminated Plaintiff under the pretext that he had insufficient leave time and specifically

stating that Defendant could not continue to accommodate Plaintiff’s leave despite an anticipated

return date merely six days later.

       26.     Providing Plaintiff with less than one week of additional leave would not have

created an undue hardship on Defendant.

       27.     Defendant intentionally and purposefully waited until the day before Plaintiff’s

surgery to terminate Plaintiff.

       28.     Defendant terminated Plaintiff in part due to his disability and need for the

reasonable accommodation of a brief medical leave.

       29.     Defendant terminated Plaintiff in part due to his prior need for the reasonable

accommodation of a brief medical leave

       30.     Defendant did not provide Plaintiff any notice that there was an issue with his

requested reasonable accommodation, did not discuss any alternatives, and did not permit Plaintiff

an opportunity to discuss any alternatives. Defendant failed to engage in the interactive process.

       31.     Plaintiff has been damaged by Defendant’s illegal conduct.

       32.     Plaintiff has had to retain the services of the undersigned counsel and has agree to

pay said counsel reasonable attorney’s fees.




                                                 4
       Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 5 of 9 PageID #:5




                                            Count I:
                           Disability Discrimination in Violation of the ADA

        33.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32 above.

        34.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

        35.     Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

        36.     Plaintiff was able to perform the essential functions of his job at the time of his

unlawful termination.

        37.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of Plaintiff’s disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        38.     Defendant violated the ADA by unlawfully terminating and discriminating against

Plaintiff based on his disability.

        39.     Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        40.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.




                                                   5
      Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 6 of 9 PageID #:6




       41.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and/or punitive damages.

                                         Count II:
                        Failure to Accommodate in Violation of the ADA

       42.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-32 above.

       43.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

       44.     Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

       45.     Plaintiff was able to perform the essential functions of his job at the time of his

unlawful termination.

       46.     Plaintiff requested reasonable accommodations for his disability.

       47.     Defendant is required under the ADA to engage in the interactive process and

provide reasonable accommodations.

       48.     Defendant violated the ADA by failing to reasonably accommodate Plaintiff.

       49.     Defendant violated the ADA by failing to engage in the interactive process.

       50.     Defendant intentionally failed to accommodate Plaintiff or otherwise engage in the

interactive process.

       51.     Plaintiff’s requested reasonable accommodation would not have created an undue

hardship on Defendant.

       52.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

                                                  6
       Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 7 of 9 PageID #:7




benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

        53.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and/or punitive damages.

                                          Count III:
                   Disability Based Discrimination in Violation of the IHRA

        54.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1-32 above.

        55.     Plaintiff was a qualified individual with a disability under the meaning of the IHRA.

        56.     Defendant is prohibited under the IHRA from discriminating against Plaintiff

because of his disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        57.     Defendant violated the IHRA by unlawfully terminating and discriminating against

Plaintiff based on his disability.

        58.     Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        59.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the IHRA, Plaintiff has suffered lost wages, lost benefits, as well as severe

mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which Plaintiff is entitled to an award of monetary damages and other relief.




                                                   7
      Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 8 of 9 PageID #:8




       60.     Defendant’s unlawful conduct in violation of the IHRA was outrageous, malicious,

was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and or punitive damages.

                                         Count IV:
                       Failure to Accommodate in Violation of the IHRA

       61.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1-32 above.

       62.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the IHRA.

       63.     Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

       64.     Plaintiff requested reasonable accommodations for his disability.

       65.     Defendant is required under the IHRA to engage in the interactive process and

provide reasonable accommodations.

       66.     Defendant violated the IHRA by failing to reasonably accommodate Plaintiff.

       67.     Defendant violated the IHRA by failing to engage in the interactive process.

       68.     Defendant intentionally failed to accommodate Plaintiff or otherwise engage in the

interactive process.

       69.     Plaintiff’s requested reasonable accommodation would not have created an undue

hardship on Defendant.

       70.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the IHRA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

                                                  8
      Case: 1:21-cv-02483 Document #: 1 Filed: 05/07/21 Page 9 of 9 PageID #:9




confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.


       71.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and/or punitive damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:


       a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b)      Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including

expert fees); and

       c)      Award any other and further relief as this Court deems just and proper.


                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.

Respectfully Submitted:

                                               /s/ Zane Herman
                                               Zane Herman
                                               Florida Bar No.:120106
                                               Spielberger Law Group
                                               4890 W. Kennedy Blvd., Suite 950
                                               Tampa, Florida 33609
                                               T: (800) 965-1570
                                               F: (866) 580-7499
                                               zane.herman@spielbergerlawgroup.com
                                               Counsel for Plaintiff

                                                  9
